Citation Nr: 1008750	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-39 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from May 1967 to May 1969.  He is a recipient of the 
Purple Heart.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In September 2008, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  As will be 
addressed below, such development has taken place, and the 
Veteran's claim has been returned to the Board.  

In a November 2009 rating decision, the Veteran was granted 
service connection for scars of the bilateral lower 
extremities and left upper extremity; a 10 percent disability 
rating was assigned.  The Veteran has not, to the Board's 
knowledge, expressed disagreement with that decision; thus, 
the issue is not in appellate status.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.202 (2009); see also Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are multiple 
fragment wounds of the left lower extremity with left 
peroneal palsy, rated 40 percent disabling; multiple fragment 
wounds of the right lower extremity, rated 30 percent 
disabling; multiple fragment wound of the left upper 
extremity, rated 20 percent disabling, scars of the bilateral  
lower extremities and left upper extremity associated with 
multiple fragment wounds of the left lower extremity with 
peroneal palsy, rated 10 percent disabling; and resolved 
hookworm, rated noncompensably disabling.  A combined 70 
percent disability rating is in effect.

2.  The medical and other evidence of record does not 
indicate that the Veteran's service-connected disabilities, 
alone, render him unable to secure or follow a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall considerations

As was alluded to in the Introduction, the Board remanded 
this case in September 2008.  In essence, the Board 
instructed the agency of original jurisdiction (AOJ) to 
obtain the Veteran's VA treatment records, the favorable 
decision of the Social Security Administration (SSA) and the 
private medical records on which the decision was based, and 
schedule the Veteran for a VA medical examination to obtain 
an opinion as to the Veteran's unemployability due to 
service-connected disabilities.  Additionally, the September 
2008 Board remand specifically instructed the VA examiner 
"The examiner(s) should also reconcile his/her opinion with 
those rendered by Dr. Cason and the January 2005 [sic] VA 
examiner."  [emphasis as in the original][the VA examination 
was performed in December 2004].  The AOJ was then to 
readjudicate the claim.  

On October 16, 2008, the VA Appeals Management Center (AMC) 
requested the favorable decision from the SSA as well as all 
private and VA records on which the decision was based.  The 
decision and treatment records were received on October 20, 
2008.  Also on October 16, 2008, VA obtained the Veteran's 
updated treatment records from the VA Medical Center (VAMC) 
in St. Louis Missouri.  

The Veteran was afforded a VA medical examination in May 2009 
which provided a medical opinion in conformity with the 
Board's September 2008 remand instructions.  The exam itself 
is found to be thorough, complete, and adequate upon which to 
base a decision with regard to this claim.  The VA examiner 
had an opportunity to personally interview and examine the 
Veteran, and her report provides the information necessary to 
evaluate the Veteran's disability under the applicable rating 
criteria.

The Board notes that the May 2009 VA medical examiner neither 
addressed nor reconciled the given medical opinion with those 
of Dr. Cason or the December 2004 VA medical examiner.  
However, careful review of the Veteran's claims file reveals 
that May 2009 VA examiner substantially complied with the 
instructions of the September 2008 Board remand.  
Specifically, the September 2005 private treatment report 
from Dr. Cason was not associated with the file until after 
the September 2008 Board remand was promulgated.  The Board's 
request to have the VA examiner reconcile his or her opinion 
with that of Dr. Cason was based solely on the inference that 
Dr. Cason's report contained an opinion how the Veteran's 
service connected disabilities effected his employability, 
which is what was suggested in the SSA decision.  However, 
review of Dr. Cason's September 2005 private treatment report 
reveals that he did not give a medical opinion concerning the 
Veteran's unemployability status.  Thus, the May 2009 VA 
examiner could not possibly reconcile her opinion with that 
of Dr. Cason.  Additionally, the May 2009 VA examiner's 
opinion is congruent with that of the December 2004 VA 
examiner.  The Veteran's claim was readjudicated in a 
November 2009 supplemental statement of the case (SSOC) and 
returned to the Board.  

As such, the Board finds that the there has been substantial 
compliance with its September 2008 remand and will proceed to 
adjudicate the appeal.  See Dyment v. West, 13 Vet. App. 141 
(1999) (noting that a remand is not required under Stegall v. 
West, 11 Vet. App. 268 (1998) where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes at the outset that, in accord with the VCAA, 
VA has an obligation to notify Veterans what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims (the 
Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In the instant case, the 
Veteran was sent pre-adjudication notice by a letter dated in 
December 2004.  This letter informed the Veteran of what was 
necessary to substantiate his claims, what information and 
evidence he must submit, what information and evidence will 
be obtained by VA, and the need for the Veteran to advise VA 
of or to submit any evidence in his possession that was 
relevant to the case.  As such, this correspondence fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the Court's holding in 
Quartuccio, supra.  Further, a letter sent by the AMC dated 
in October 2008 contained the specific information regarding 
disability rating(s) and effective date(s) outlined by the 
Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.   The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.   See 
38 C.F.R. § 3.159(b)(1).

As indicated above, complete VCAA notice was not provided 
until after the initial unfavorable AOJ decision.  However, 
the Federal Circuit Court and Veterans Claims Court have 
since further clarified that the VA can provide additional 
necessary notice subsequent to the initial AOJ adjudication, 
and then go back and readjudicate the claim, such that the 
essential fairness of the adjudication - as a whole, is 
unaffected because the Veteran is still provided a meaningful 
opportunity to participate effectively in the adjudication of 
the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 
(Fed. Cir. 2007) (where the Federal Circuit Court held that a 
statement of the case (SOC) or supplemental statement of the 
case (SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the 
October 2008 notice was provided to the Veteran, the claim 
was readjudicated in a November 2009 SSOC.

It therefore follows that a prejudicial error analysis by way 
of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is 
simply not warranted here.  Furthermore, to the extent it 
could be argued that there was a timing error, overall, the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim.  Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).  In sum, the Board finds that the 
Veteran was notified and aware of the evidence needed to 
substantiate his claim and the avenues through which he might 
obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the Veteran has been 
satisfied in this case.  All relevant records pertinent to 
the issue on appeal are in the claims folder, to include 
records from the Social Security Administration (SSA).  The 
Veteran has had the opportunity to present evidence and 
argument in support of his claim and has chosen not to do so.  
Nothing reflects he has indicated the existence of any 
relevant evidence that has not been obtained or requested.  
Moreover, he was accorded VA medical examinations in December 
2004 and May 2009 regarding this case.  

Concerning the December 2004 and May 2009 VA examinations, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The report of these examinations reflects that the 
examiners reviewed the Veteran's complete claims file, to 
include his service treatment records, past medical history, 
recorded his current complaints, and conducted an appropriate 
physical examination and rendered appropriate diagnoses and 
opinions consistent with the remainder of the evidence of 
record.  The Board therefore concludes that the examinations 
are adequate for rating purposes.  See 38 C.F.R. § 4.2 
(2009).  The Veteran and his representative have not 
contended otherwise. 

Consequently, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.

II.  Entitlement to TDIU

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16 (2009).  A 
finding of total disability is appropriate "when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation."  See 38 C.F.R. §§ 
3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the Veteran resides."  
Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal 
employment shall not be considered substantially gainful 
employment."  See 38 C.F.R. § 4.16(a) (2009).

The Court noted the following standard announced by the 
United States Court of Appeals for the Eighth Circuit in 
Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):
        
        It is clear that the claimant need not be a total 
'basket case' before 
        the courts find that there is an inability to engage in 
substantial gainful 
        activity.  The question must be looked at in a practical 
manner, and mere 
        theoretical ability to engage in substantial gainful 
employment is not a 
        sufficient basis to deny benefits.  The test is whether 
a particular job is 
        realistically within the physical and mental 
capabilities of the claimant.

A claim for a total disability rating based upon individual 
unemployability "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  See Vettese v. 
Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the Veteran's actual 
industrial impairment.  In a pertinent precedent decision, 
the VA General Counsel concluded that the controlling VA 
regulations generally provide that Veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria include a subjective 
standard.  It was also determined that "unemployability" is 
synonymous with inability to secure and follow a 
substantially gainful occupation.  See VAOPGCPREC 75-91.  

In determining whether unemployability exists, consideration 
may be given to the Veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by non service-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2009).

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more.  If there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and the combined rating must be 70 
percent or more.  See 38 C.F.R. § 4.16(a) (2009).  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 
38 C.F.R. § 4.16(a), such case shall be submitted for 
extraschedular consideration in accordance with 38 C.F.R. § 
3.321.  As explained below, in this case only the schedular 
basis need be considered.

The Veteran is service-connected for multiple fragment wounds 
of the left lower extremity with left peroneal palsy, rated 
40 percent disabling; multiple fragment wounds of the right 
lower extremity, rated 30 percent disabling; multiple 
fragment wound of the left upper extremity, rated 20 percent 
disabling, scars of the bilateral  lower extremities and left 
upper extremity associated with multiple fragment wounds of 
the left lower extremity with peroneal palsy, rated 10 
percent disabling; and resolved hookworm, rated 
noncompensably disabling.  A combined 70 percent disability 
rating is in effect.

The Veteran's service-connected disabilities meet the 
schedular criteria for consideration of TDIU as there are two 
or more disabilities with one disability ratable at 40 
percent or more [multiple fragment wounds of the left lower 
extremity with left peroneal palsy].  See 38 C.F.R. § 4.16(a) 
(2009).  

In terms of employment history, the Veteran reports that he 
did not work much after service; performing "odds and ends" 
jobs.  He then worked for Diner's Club for "one or two 
years" as a collector, and for the past 20 years worked in 
automobile sales.  See the December 2004 VA examination 
report.  Although the Veteran reported on several occasions 
that he was "fired" from his last employment for poor 
performance in March 2003, reports obtained from his last 
employer reflects that he was last employed in May 2003 and 
that he "quit" for "other employment."  See the December 
2004 general VA examination report and a September 2005 VA 
Form 21-4192 from J.L., the Veteran's last employer.  



The December 2004 VA general examiner noted the Veteran's 
altered gait and left foot drop and opined "It is less 
likely as not that the Veteran's shrapnel wounds and scars 
prevent him from working.  He could do a clerical type job."  
The December 2004 VA general examiner further stated his 
opinion that "It is at least as likely that the Veteran's 
alcohol intake per day is more limiting in his inability to 
obtain a job."  See the December 2004 VA general examination 
report.  

Similarly, the May 2009 VA noted that the Veteran ambulated 
with an antalgic gait, without assistive aides (such as a 
cane) and exhibited left foot drop, but was able to sit in 
and get up from a chair and the examination table without 
difficulty.  The May 2009 VA examiner observed that the 
Veteran's decreased muscle strength in the left lower leg 
will limit his endurance over time in any job that requires 
heavy lifting and prolonged standing or walking.  Ultimately, 
the May 2009 VA examiner opined that the Veteran was not 
unemployable, adding that he could perform "semi-sedentary, 
sedentary and light work."  See the May 2009 VA examination 
report.  

The December 2004 VA examiner's opinion is supported by the 
remainder of the evidence of record.  See Bloom v. West, 12 
Vet. App. 185, 187 (1999).

The Board does not in any way disagree that the Veteran's 
service-connected disabilities, particularly his multiple 
fragment wounds of the left lower extremity with left 
peroneal and multiple fragment wounds of the right lower 
extremity, significantly limit his employability.  The Board 
believes, however, that the  symptomatology associated with 
the service-connected disabilities is appropriately 
compensated via the combined 70 percent rating which is 
currently assigned.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, as noted with the 
extraschedular rating discussion above, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired]. 

Recognition is given to the fact that the Veteran is in 
receipt of SSA disability benefits.  Recognition is also 
given to the finding in the SSA disability decision that the 
Veteran's lower extremity disabilities caused a severely 
restricted range of sedentary work.  Indeed, the 
aforementioned report from Dr. Cason by no means precluded 
the Veteran from engaging in sedentary employment.  However, 
it is also noted that the Veteran's suffers from psychiatric 
disability (PTSD), which results in social and industrial 
impairment.  The Veteran is not presently service connected 
for an acquired psychiatric disorder.

Therefore, based on the above analysis, the Board concludes 
that the Veteran's claim for TDIU must be denied on a 
schedular basis.

As noted above, referral to the Director of the Compensation 
and Pension Service for extra-schedular consideration under 
38 C.F.R. § 3.321(b)(1) (2009) in TDIU claims only applies to 
those TDIU claims that do not meet the percentage standard 
set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b) 
(2009). 

38 C.F.R. § 4.16 (b) does not have to be addressed by the 
Board in the instant case.  This is because 38 C.F.R. § 4.16 
(a) is applicable to the Veteran's service-connected 
disabilities for consideration of TDIU.  See Stevenson v. 
West, 17 Vet. App. 91 (1999); Beaty v. Brown, 6 Vet. App. 532 
(1994) citing McNamara v. Brown, 
14 Vet. App. 317 (1994) ["section 4.16(b) of title 38, Code 
of Federal Regulations, provides a discretionary authority 
for a TDIU rating in cases where § 4.16(a) does not apply." 
(Emphasis added)].  Therefore, the matter of the Veteran's 
entitlement to TDIU does not warrant referral to the Director 
of the VA Compensation and Pension Service for extra-
schedular consideration under 38 C.F.R. § 4.16(b).

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the Veteran's claim for TDIU on both a schedular and 
extraschedular basis.  The benefit sought on appeal is 
accordingly denied.



ORDER

Entitlement to TDIU is denied.



____________________________________________
MICHAEL A HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


